Case:21-10547-EEB Doc#:19 Filed:03/23/21               Entered:03/23/21 14:13:17 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:                                                               CASE: 21-10547-EEB

PAUL G HARDY                                                         CHAPTER 13
STEPHANIE JO HARDY

Debtors


         TRUSTEE'S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

   The Standing Chapter 13 Trustee hereby files his Objection to Confirmation of Chapter 13
Plan and as grounds therefor states as follows:

   1. To ensure that the plan meets the best interest of creditors, Trustee requests a current
market analysis to support the value of Debtors' residence. Schedule A indicates the value is
$375,000 and online resources indicate that the value is $519,117. 11 U.S.C. § 1325(a)(4)

    2. Debtors are not committing all of their disposable income to plan payments. 11 USC
§1325(b)(1)(B). Schedule I reports Debtor-Husband's gross income as $5694.02 per month. A
calculation of monthly income from pay advices filed with the case indicates that
Debtor-Husband's gross monthly income averages is $11,000 per month. Net income is
understated.

    3. Trustee is unable to determine if the applicable commitment period is 3 or 5 years and if
the plan fully provides for the minimum distribution to Class Four claims as required by Form
122C-2. 11 U.S.C. § 1325(b)(1)-(4).Trustee requests a copy of Debtors’ pay advices from August
1, 2020 through November 12, 2020 and January 29, 2021.

   4. The plan does not provide for the secured claim filed by Conn Appliances. 11 U.S.C. §
1325(a)(5).

   5. The plan does not fully provide for the priority claim of the Internal Revenue Service. 11
U.S.C. §§ 507(a)(8), 1322(a)(2), 1325(a)(1).

   6. The plan does not fully provide for the secured arrears listed in the proof of claim filed by
Specialized Loan Servicing. 11 U.S.C. § 1325(a)(5).

   7. Debtors may not be committing all of their projected disposable income to plan
payments. 11 USC §1325(b)(1)(B). Schedule I indicates that Spouse is unemployed. Trustee
requests that Debtors amend the plan to add the following provision:

“Debtors will amend Schedule I, J and the Plan, if necessary, within 30 days of Spouse’s
returning to employment.”
Case:21-10547-EEB Doc#:19 Filed:03/23/21                Entered:03/23/21 14:13:17 Page2 of 2




    The Trustee reserves the right to amend his objection and to report on the Debtors' payment
history at the hearing on his Objection.

    WHEREFORE, the Standing Chapter 13 Trustee requests that the Court deny confirmation in
the above-captioned matter and dismiss or convert the proceeding pursuant to 11 U.S.C. § 1307.

Dated: March 23, 2021                              Respectfully submitted,


                                                   /s/ William R. Evans
                                                   William R. Evans, #36396
                                                   Attorney For Douglas B. Kiel, Chapter 13
                                                   Trustee
                                                   7100 E Belleview Ave, Suite 300
                                                   Greenwood Village, Co 80111
                                                   (720)398-4444
                                                   wevans@denver13.com


                                        CERTIFICATE OF MAILING

I hereby certify that a true and correct copy of the above Trustee's Objection to Confirmation of
Chapter 13 Plan was placed in the U.S. Mail, postage prepaid, on 03/23/2021 addressed as
follows:

PAUL G HARDY
STEPHANIE JO HARDY
13102 BELLAIRE DR
DENVER, CO 80241
Notice by Electronic Transmission was sent to the following persons/parties:
DEVON BARCLAY PC


/s/ Shannon Fahnestock
staff for Douglas Kiel, Ch 13 Trustee
